Citation Nr: 1424076	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  06-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include on a secondary basis.

2.  Entitlement to service connection for a right knee disorder, to include on a secondary basis.

3.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include on a secondary basis.

4.  Entitlement to an effective date earlier than May 23, 2003, for the grant of service connection for Type II diabetes mellitus.

5.  Entitlement to an effective date earlier than March 10, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified.

6.  Entitlement to higher initial disability ratings for diabetic nephropathy with hypertension, currently rated as noncompensable (0 percent) prior to September 6, 2011, and 30 percent since that time.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961, and from October 25, 1961, to November 20, 1961. 

The service connection claims come to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  A Notice of Disagreement (NOD) was filed in July 2004, a Statement of the Case (SOC) was issued in April 2006, and a Substantive Appeal was received in June 2006.   In January 2010, the Board remanded the service connection issues to the RO via the Appeals Management (AMC) in Washington, DC, for additional development.  

The diabetes mellitus claim comes to the Board from an April 2011 rating decision of the RO in New Orleans, Louisiana, which granted service connection for Type II diabetes mellitus, effective from May 23, 2003.  A NOD was filed in July 2004 regarding the effective date assigned.  A SOC was issued in April 2006, and a Substantive Appeal was received in June 2006. 

The PTSD claim comes to the Board from a September 2010 rating decision of the RO in New Orleans, Louisiana, which granted service connection for PTSD with depressive disorder, not otherwise specified, effective from March 10, 2010.  A NOD was filed in May 2011 regarding the effective date assigned.  A SOC was issued in April 2012, and a Substantive Appeal was received in May 2012. 

The diabetic nephropathy claim comes to the Board from an April 2011 rating decision of the RO in New Orleans, Louisiana, which granted service connection for diabetic nephropathy with hypertension, effective from March 5, 2010.  A NOD was filed in November 2011 regarding the initial rating assigned.  In response, the RO issued another rating decision in April 2012, increasing the initial rating assigned to 30 percent, effective from September 6, 2011.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  To date, the RO has not issued a SOC on the claim. 

The Veteran testified at a Board hearing in March 2013 before the undersigned Veterans Law Judge (VLJ), and the hearing transcript is of record.  At his Board hearing, the Veteran testified that he was satisfied with his current 100 percent schedular disability rating, and thus his previously appealed claim of entitlement to a total disability rating based on individual unemployability (TDIU) had been resolved.  The Veteran no longer wishes to pursue an appeal concerning the TDIU claim, and thus, the TDIU claim is not before the Board on appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013); see also Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled"). 

In October 2013, the Board remanded the service connection issues and the diabetes mellitus issue to the RO via the AMC in Washington, DC, for further development.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regarding the service connection and diabetes mellitus claims, following the certification of this appeal to the Board in August 2012, three volumes of additional VA treatment records were added to the Veteran's paper claims file.  These records are relevant to the claims currently on appeal and have not been reviewed by the RO.  Thus, the Board sent the Veteran and his representative a letter asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  In August 2013, the Veteran's representative responded with a letter stating that the Veteran wanted his claims remanded back to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence.  Thus, in October 2013, the Board remanded the claims for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Upon remand, the AOJ did not review the new evidence and did not issue a Supplemental SOC (SSOC).  A SSOC was issued in December 2013 but it did not discuss any of these issues currently on appeal.  In the January 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that these claims be returned to the AOJ for the AOJ to review the evidence and issue a SSOC.  Thus, the Board finds that these issues must again be remanded for the AOJ to review the newly received evidence, as this action was specifically requested by the Board in its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Regarding the diabetic nephropathy claim, in an April 2011 rating decision, the RO granted service connection for diabetic nephropathy with hypertension, effective from March 5, 2010.  A NOD was filed in November 2011 regarding the initial rating assigned.  In response, the RO issued another rating decision in April 2012, increasing the initial rating assigned to 30 percent, effective from September 6, 2011.  See AB, 6 Vet. App. at 38-39.  If, after a valid NOD, VA fails to issue a SOC, the claim remains pending on appeal.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  To date, the RO has not issued a SOC on the claim.  Thus, the Board finds that this claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding the PTSD claim, a remand is required in order to afford the Veteran a Board videoconference hearing at a local VA Office.  In his May 2012 Substantive Appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  This issue was not addressed at the Veteran's March 2013 Board hearing, and, to date, the Veteran has not been afforded this requested videoconference hearing.  Accordingly, a remand is required in order to afford the Veteran his requested Board hearing.  38 C.F.R. § 20.707 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) is instructed to, first, issue a SOC addressing the Veteran's claim of diabetic nephropathy with hypertension, currently rated as noncompensable (0 percent) prior to September 6, 2011, and 30 percent since that time.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of this claim.

2.  The AOJ is instructed to, second, readjudicate the Veteran's service connection and diabetes mellitus claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send the Veteran and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

3.  The AOJ is instructed to, third, schedule the Veteran for a Board videoconference hearing at a local VA Office, concerning the issue of entitlement to an effective date earlier than March 10, 2010, for the grant of service connection for PTSD with depressive disorder, not otherwise specified.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



